Citation Nr: 9903364	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dental condition 
(for compensation purposes).




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to March 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for hypertension and a dental condition (for 
compensation purposes).  The veteran requested a Board 
hearing, and one was scheduled for October 1997, but he 
withdrew his hearing request.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for hypertension.

2.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a dental condition 
(for compensation purposes).


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a dental 
condition (for compensation purposes) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1967 to March 
1969.  

His service medical records show no abnormal blood pressure 
readings.  His service dental records show that he was 
missing teeth numbers 1, 16, 17, and 30 on his initial dental 
examination in January 1967.  His dental classification was 
listed as "Class III," indicating a need for early 
treatment for conditions such as extensive or advanced caries 
or periodontal disease, and heavy calculus.  Dental X-rays 
showed teeth numbers 10, 14, 15, and 31 were diseased or non-
vital.  During service teeth numbers 10, 15, and 31 were 
extracted.  His March 1969 service separation examination 
notes his blood pressure was 136/80 (normal), and on the 
medical history portion of that examination he indicated he 
did not have and had not had high blood pressure and had not 
had severe tooth or gum trouble.

In October 1991, the veteran filed a claim for VA non-
service-connected pension benefits, and he listed various 
conditions including hypertension.  He did not report any 
treatment during or after service.  The RO asked him to 
submit supporting evidence, which he did not do, and the 
claim was denied.  In July 1995, he filed his current claim 
for service connection for dental problems and hypertension.  
He indicated he had dental problems in service and had 
hypertension in 1969 upon his separation from service.  He 
did not list any specific treatment in or after service.  The 
RO asked him to submit supporting evidence, but none was 
submitted.

II.  Analysis

The veteran claims service connection for hypertension and a 
dental condition (for compensation purposes).  

The threshold question of is whether the veteran has met his 
initial burden of submitting evidence to show that his claims 
are well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claims, and they must be denied.  Id.  For a claim to be well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence); and 
competent evidence of a nexus between the in-service disease 
or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records from his 1967-1969 
active duty show no elevated blood pressure or hypertension, 
and there is no evidence of such condition within the one-
year presumptive period after service.  In fact, no medical 
evidence has been submitted showing a diagnosis of 
hypertension at any time after service, and there is no 
medical evidence linking any current hypertension with 
service.  The claim for service connection for hypertension 
meets none of the criteria of a well-grounded claim as set 
forth above, and thus the claim must be denied.  Caluza, 
supra.

With regard to the claim for service connection for a dental 
condition (for compensation purposes), service medical 
records show only treatment (extractions) of teeth that were 
noted to be defective on the initial service dental 
examination.  Regulation provides that replaceable missing 
teeth (and other dental conditions, including periodontal 
disease) are not disabling conditions, and may be considered 
service connected solely for the purpose of determining 
entitlement to VA dental examinations or outpatient dental 
treatment.  38 C.F.R. § 4.149.  No dental condition other 
than replaceable missing teeth is shown (or claimed) anywhere 
in the record.  As the replaceable missing teeth are not 
disabling conditions for which service connection may be 
granted for compensation purposes, and no other dental 
condition was shown during or after service, the criteria for 
a well-grounded claim are not shown, and the claim must be 
denied.  Woodson v. Brown, 8 Vet.App. 352 (1995); Caluza, 
supra.

The present appeal does not involve a claim for VA dental 
treatment pursuant to 38 C.F.R. § 17.161.  The Board notes, 
however, that the veteran did not apply for VA dental 
treatment within one year of service separation, the service 
medical records do not suggest dental trauma, and even if 
missing teeth or periodontal disease were service-connected, 
they would be noncompensable.  Under such circumstances, 
there would be no eligibility to Class I, Class II, or Class 
II(a) VA dental treatment under 38 C.F.R. § 17.161, and it is 
neither alleged nor shown that there would be eligibility for 
dental treatment under any other category.  Thus, a claim for 
service connection for a dental condition for treatment 
purposes also would be not well grounded.  Woodson, supra.  


ORDER

Service connection for hypertension is denied.

Service connection for a dental condition (for compensation 
purposes) is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

